Name: Commission Regulation (EC) NoÃ 1578/2006 of 19 October 2006 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: social affairs;  tariff policy;  communications
 Date Published: nan

 21.10.2006 EN Official Journal of the European Union L 291/3 COMMISSION REGULATION (EC) No 1578/2006 of 19 October 2006 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex to this Regulation should be classified under the CN codes indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN codes indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 2006. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 996/2006 (OJ L 179, 1.7.2006, p. 26). (2) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No. 648/2005 of the European Parliament and of the Council (OJ L 117, 4.5.2005, p. 13). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) 1. Keypad membrane (dimensions: approximately 65 Ã  40 Ã  1 mm) made of polycarbonate, without any electric conductive elements. The product has moulded keys on one side and non-conductive contact pins on the other side. The product has printed keycaps constituting an alpha/numeric keyboard, call buttons and other features typical of mobile telephones. 8529 90 40 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 2 (b) to Section XVI and the wording of CN Codes 8529, 8529 90 and 8529 90 40. The construction of the keypad, in particular the shape, as well as the positioning, the layout and the print of the keycaps lead to classification of the keypad under CN code 8529 90 40 as a part for use solely or principally with apparatus of heading 8525. 2. A pair of inflatable plastic rings, each with two air chambers. They are designed to be worn by children around the arms in order to keep them afloat in shallow water. Their construction does not provide a level of safety for rescue or security. 9506 29 00 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 9506 and 9506 29 00. Because of its construction, the product does not possess the level of safety required for a security or rescue ring or a life jacket for life-saving purposes (constituent material). The product is more than a toy and is therefore excluded from heading 9503. Since the product is safe enough to hold a child above the water it is classifiable under CN code 9506 29 00.